10

11

12

13

14

15

16

17 {

18
‘19
20
21
22
23
24

25

Case 2:17-cv-00827-JLR-MAT Document 163-1 Filed 06/18/19 Page 1 of 2

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

TOP NOTCH SOLUTIONS, INC. and NO. 2:17-CV-00827-JLR-MAT
ROBERT RASHID,

Plaintiffs,
vs {RORY (Ate

CROUSE AND ASSOCIATES INSURANCE ;
BROKERS, INC., McGRIFF, SEIBELS & ORDER ON PLAINTIFFS’ MOTION FOR

WILLIAMS, INC., LAW OFFICES OF PUCIN| EXTENSION OF TIME
& FREIDLAND, P.C.

 

Defendants NOTE FOR HEARING: JUNE 20, 2019

 

 

 

Plaintiffs have moved for an extension of time for filing, or alternatively, acceptance of
their Response to Defendant McGriff, Seibels & Williams, Inc.’s Motion for Summary Judgment
as timely filed.

| ORDER
The Court has reviewed the Plaintiffs’ Motion, and as Plaintiffs have complied with the

requirements of CR 6(b)(1)\(B), and finding there is has been excusable neglect, the Court

[PROPOSED] BRUCKER LAW OFFICE PLLC
PAGEL — 1833 N. 105™ STREET, SUITE 101

ORDER ON PLAINTIFFS’ MOTION FOR SEATTLE, WA 98133

EXTENSION OF TIME PHONE: (206) 522-7427

E-mail:jan@bruckerlawoffice.com

NO, 2:17-CV-00827-JLR

 

 
19

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:17-cv-00827-JLR-MAT Document 163-1 Filed 06/18/19 Page 2 of 2

hereby deems the Plaintiffs’ Response documents to be duly filed as of June 17, 2018 at 12:00
AM.
Further, leave is GRANTED to file a corrected Table of Contents on June 18, 2019.

Ma
Dated this _\\__ day of June, 2019

 

LNGS

—

JUDGE JAMES ROBART

MAGISTRATE MARY ALICE THEILER

Presented by:

BRUCKER LAW OFFICE

Jan E. Brucker, WSBA No. 12160
Attorney for Plaintiffs

1833 N. 105" St., Suite 101
Seattle, WA 98133
Phone:206.522.7427

Cell: 206.931.1281
jan@bruckerlawoffice.com

[PROPOSED] BRUCKER LAW OFFICE PLLC
PAGE2 1833 .N. 105™ STREET, SUITE 101
ORDER ON PLAINTIFFS’ MOTION FOR SEATTLE, WA 98133
PHONE: (206) 522-7427

EXTENSION OF TIME ut
E-mail:jan@bruckerlawoffice,com

NO, 2:17-CV-00827-JLR

 

 

 
